Citation Nr: 0501175	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  98-07 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the claimed 
postoperative residuals of radiculopathy of the cervical 
spine at C5-6.  

2.  The propriety of the initial rating assigned for the 
service-connected residuals of a fracture of the right 5th 
metacarpal, currently evaluated as noncompensably disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1965 to July 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 RO decision that denied service 
connection for postoperative residuals of radiculopathy of 
the cervical spine.  

The RO also granted service connection for fracture residuals 
of the right 5th metacarpal and assigned an initial 
noncompensable evaluation, effective on May 15, 1997.   

The veteran immediately appealed the RO's August 1997 
decision.  Accordingly, in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board remanded the case to the RO in September 1999, 
December 2000 and July 2003 for additional development of the 
record.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The veteran is not shown to have manifested a cervical 
spine disorder in service or for many years thereafter.  

3.  The currently demonstrated left C5-6 radiculopathy and 
spondylosis is not shown to be due to an injury or other 
event in service.  

4.  The service-connected right fifth finger disability is 
not shown to be manifested ankylosis or a functional loss 
equivalent to amputation of that digit.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by left C5-6 
radiculopathy and spondylosis is not due to disease or injury 
that was incurred in or aggravated by service; nor may 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected right fifth finger 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5227 
(2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing VCAA were 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and his representative of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued letters dated in March 2002 and August 
2003 that informed the veteran of the medical and other 
evidence needed to substantiate his claims for service 
connection and an increased rating, as well as, what medical 
or other evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

In the March 1998 Statement of the Case (SOC) and the March 
2003 Supplemental Statement of the Case (SSOC), the RO 
provided the veteran with the pertinent rating provisions 
regarding his claim for increase.  

Also, in the March 2003 SSOC, the veteran was provided the 
regulations pertaining to VA's duty to assist in the 
development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The case was remanded to the RO in September 1999.  However, 
the veteran subsequently did not report to a scheduled 
examination or respond to letters requesting additional 
treatment records.  

In November 2000 correspondence from the veteran, it appeared 
that his address had changed to that of a correctional 
facility.  

In December 2000, in order to afford the veteran a full and 
fair opportunity to support his claims, the Board remanded 
the case so that the RO could contact the veteran and provide 
him with the opportunity to identify and/or submit any 
records that would tend to support his claims.  In addition, 
the Board requested that the veteran be afforded a VA 
examination.  

Additional treatment records were obtained, but they did not 
address the current severity of the service-connected right 
5th metacarpal disability.  

In a June 2002 Report of Contact, the RO noted that the 
prison officials could not bring the veteran for the 
examination due to shortages of personnel and money.  It was 
noted that sending a VA physician to examine the veteran on-
site was "out of the question due to current policies" at 
the correctional facility.  

In July 2003, the Board remanded the veteran's claims a third 
time in order to obtain any additional evidence in support of 
his claims.  In August 2003, the RO issued a letter that went 
unanswered by the veteran.  

In this case, the U.S. Court of Appeals for Veterans Claims 
(Court) has recognized that VA's ability to provide 
assistance to incarcerated veterans is limited by the 
circumstances of the veteran's incarceration.  E.g. Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (holding that the 
Secretary lacked the authority to compel the warden of a 
state prison to release a veteran for psychiatric 
examination).  

Nevertheless, VA adjudicators must "tailor their assistance 
to the peculiar circumstances of confinement. [Incarcerated 
veterans] are entitled to the same care and consideration 
given to their fellow veterans."  Bolton, 8 Vet. App. at 191, 
quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In the Board's December 2000 remand, the veteran was advised 
that VA does have a duty to undertake reasonable efforts to 
provide him with a compensation examination.  However, the 
Board emphasizes that there is no authority under 38 U.S.C.A. 
§ 5711 to require a correctional institution to release a 
veteran so that VA can provide him the necessary examination 
at the closest VA medical facility.  

Nevertheless, the Board requested that the RO attempt to 
schedule the veteran for an examination.  As such, the Board 
finds that reasonable efforts have been made to schedule the 
veteran for an examination, and that further attempts to 
obtain an examination would be unavailing.  See 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159 (d) (2004).  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claims have 
been developed to the extent possible.  There is no further 
action to be undertaken to comply with the provisions of VCAA 
and the implementing regulations.  See Wensch v. Principi, 15 
Vet App 362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

Service connection for postoperative residuals of 
cervical spine radiculopathy

The veteran contends that, while stationed at Guantanamo Bay, 
Cuba, an officer struck him over the head with the barrel of 
his rifle.  The veteran reports that several doctors have 
told him that this type of injury could have certainly caused 
his current cervical spine disorder.  

However, a careful review of the service medical records 
reflects no complaint, treatment or diagnosis for a neck or 
cervical spine disorder.  

The VA outpatient treatment records dated from February 1994 
to January 2000 reflect the veteran's history of cervical 
degenerative disc and joint disease with onset of symptoms in 
July 1991.  The veteran reported having numbness, tingling, 
weakness and left upper extremity pain.  

The veteran underwent an unsuccessful C4-5, C5-6 anterior 
cervical diskectomy with fusion in March 1993.  A second 
surgery was performed in August 1993 but resulted in 
increased left upper extremity pain, parethesias, and arm 
weakness.  

The private medical treatment records dated in March 1993 
reflect the veteran's complaints of left shoulder and arm 
pain for "about two years."  However, there was no 
indication that the veteran's condition was due to any injury 
or event in service.  Significantly, at that time, the 
veteran denied having any serious illness or injury in his 
past medical history.  The physician's impression was that of 
painful left C6 radiculopathy due to spondylosis.  

In this case, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When a 
condition noted during service is not shown to be chronic, or 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A determination of direct service connection requires (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

Service connection may be presumed where certain chronic 
diseases, to include arthritis, manifest themselves to a 
compensable degree within one year after separation from 
service.  38 C.F.R. §§  3.307, 3.309 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002).  

Based on a careful review of the evidence of record, the 
Board finds that a grant of service connection for the 
claimed postoperative residuals of radiculopathy of the 
cervical spine at C5-6 is not warranted.  

There is no competent evidence that supports the veteran's 
assertions that his current cervical spine disability is 
related to any incident in service.  The competent evidence 
of record shows that he did not experience symptoms of any 
cervical disorder with radiculopathy residuals until the 
early 1990's.  

While the veteran has stated that his cervical condition that 
necessitated two surgeries with subsequent residual 
radiculopathy was due to injuries sustained in-service, his 
statements in this regard cannot constitute competent 
evidence to support his claim of service connection of a 
disability based on medical causation. Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The submitted medical evidence does not serve to provide a 
basis for granting service connection on an incurrence or 
presumptive basis.  For these reasons the Board concludes 
that the weight of the evidence is against the claim of 
service connection for the claimed postoperative residuals of 
radiculopathy of the cervical spine at C5-6.  



Entitlement to an initial compensable evaluation for service-
connected 
fracture residuals of the right fifth finger

The veteran essentially maintains that the noncompensable 
evaluation assigned for the service-connected right 5th 
finger disability is not adequate, given his current 
symptomatology.  

In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
that is based on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § Part 4. Separate 
diagnostic codes identify the various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The Board has reviewed these claims in light of the history 
of the disabilities since their onset; however, where, as in 
this case with these issues, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

From a review of the record, the Board notes that, currently, 
the veteran's service connected right 5th finger disability 
is rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2004).  

During the course of this appeal, VA revised Diagnostic Codes 
5216-5230, which pertain to ankylosis and limitation of 
motion of fingers.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The revisions became effective on August 26, 2002.  

Under the version in effect until August 26, 2002, Diagnostic 
Code 5227 applied to ankylosis of any finger other than the 
thumb, index finger or middle finger, that is, the ring 
finger or little finger.  Diagnostic Code 5227 provided a 
noncompensable rating for ankylosis of the ring or little 
finger.  A following note indicated that extremely 
unfavorable ankylosis of the ring finger would be rated as 
amputation under Diagnostic Code 5155.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2004), which 
became effective on August 26, 2002, unfavorable or favorable 
ankylosis of the ring or little finger of the major or minor 
hand warrants a noncompensable rating.  

The note that now follows Diagnostic Code 5227 states that it 
should also be considered whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  

Under Diagnostic Code 5155, as in effect both before and 
since August 26, 2002, amputation of the ring finger of 
either hand with metacarpal resection (more than one-half of 
the bone lost) warrants a 20 percent rating.  Amputation 
without metacarpal resection warrants a 10 percent rating.  

Upon review of the record, the Board finds no basis under 
either the old or new rating criteria for the assignment of 
an initial compensable rating for the service-connected right 
5th finger disability under Diagnostic Code 5227, which 
governs ratings for ankylosis of the ring finger.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, surgical procedure."  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  

Diagnostic Code 5227 is the only potentially available 
criteria prior to August 26, 2002, and under the new rating 
criteria it is more appropriate than new Diagnostic Code 
5230, involving limitation of motion of the finger, because 
the Note after Diagnostic Code 5227 provides a possible basis 
for a compensable evaluation.  

The VA General Counsel has determined that amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change. The Board may apply 
only the prior regulation to rate the appellant's disability 
for periods preceding the effective date of the regulatory 
change, that is, prior to August 26, 2002.  See VAOPGCPREC 3-
00.  

Taking into account the medical evidence set out hereinabove, 
the Board finds that compensable evaluation for the service-
connected right 5th finger disability is not warranted.  

In March and April 1967, the veteran was treated for the 
residuals of a fracture of the right 5th metacarpal.  
Following the placement of a right hand cast, the veteran was 
treated with warm soaks and was restricted from active 
exercises for one week.  After service, the veteran's VA 
treatment records dated from 1994 to 2000 reflect no 
treatment for any residuals of right 5th finger fracture.  

In this case, the medical evidence of record does not 
demonstrate any findings that meet the criteria for a 
compensable evaluation under Diagnostic Code 5227 in effect 
prior to August 26, 2002.  

In considering whether a compensable rating could be assigned 
under the new rating criteria as of August 26, 2002, the 
Board notes that the veteran's has not alleged any complaints 
of increased severity of his service-connected right finger 
disability.  

In view of the foregoing, the Board concludes that when 
either former or current rating criteria are applied, an 
initial compensable rating is not warranted for the veteran's 
service-connected residuals of a right 5th finger injury.  

Inasmuch as the service-connected right 5th finger disability 
has been no more than compensably disabling since May 1997, 
he is not entitled to a "staged" rating under Fenderson 
because the noncompensable rating represents his maximum 
level of disability since the filing of his claim.   



ORDER

Service connection for postoperative residuals of 
radiculopathy of the cervical spine at C5-6 is denied.  

An increased initial compensable evaluation for service-
connected residuals of fracture of the right 5th metacarpal 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


